Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9,11-12,14-19,22-25 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2021 has been entered.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 11-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20180091675 to Ohara further in view of US Patent No. 5909488 to Koizumi.

       Regarding claim 1, Ohara discloses an image communication apparatus operable to receive a signal from an external device and operable in a first power state and a second power state with a lower power consumption than the first power state (paragraph 21, 23-24, 28; facsimile apparatus 100 (image communication apparatus) receiving incoming signal external fax device 118; paragraph 48, 50-51, 53, 57, 63, 69, first power state is state in step s501 wherein intermittent operation control circuit is turned ON and DC Power Supply circuit is turned ON (default operating state is intermittent operation mode is ON; see step s604) ; second power state is when intermittent operation control circuit is turned OFF in s508 and DC Power Supply circuit is turned OFF in s809 and SOC 101 is turned OFF (s806, s507); second power state is lower consumption since intermittent operation control circuit is turned OFF in s508 and DC Power Supply circuit is turned OFF), the image communication apparatus comprising:
       a ringing device that rings (paragraph 31, 39; telephone 121 rings);
       a controller, including one or more processors, that sets the ringing device to ring or not ring when receiving fax data (paragraph 22, 29, 61, 73; SOC 101 (controller) including CPU 102 sets to ring or not to ring by supplying H-RELAY signal 138 that causes H relay 122 to connect telephone 121 to line 116 to make it ring or connect telephone 121 to pseudo circuit 137/DC power supply circuit 710 to cause telephone 121 NOT to ring; paragraph 22, 49; facsimile apparatus can receive fax data and store in memory 103); and 
  a power controller that (paragraph 71, 73; CPU 102 controls power to the intermittent operation control circuit 700 and DC power supply circuit 710):
       shifts a power state of the image communication apparatus from the first power state to the second power state based on a condition while the ringing device is set to ring when receiving fax data (paragraph 53, 71-74; when in step s502 it is determined “not necessary to supply the off-hook voltage” the CPU 102 turns OFF power to intermittent operation control circuit 700, DC power supply circuit 710 (s508, s809) and the system is set to RING (“ringing is allowed”) by connecting telephone 121 to the line 116 for fax reception; paragraph 48; in s501 the system determines if a condition is satisfied for entering the second power state in s508, s809); and
       does not shift the power state of the image communication apparatus from the first power state to the second power state while the ringing device is set to not ring-when receiving fax data (paragraph 48, 50-51, 53, 71; when it is determined “necessary to supply the off-hook voltage” in s502 and the setting is already performed in s503 (first power state), system does not shift to second power state (wherein the intermittent signal generation circuit 702 and the DC power supply circuit 710 are powered OFF) but instead shifts to a different power state wherein intermittent operation control circuit is ON and DC Power Supply circuit is ON (default operating state is intermittent operation mode is ON) and SOC 101 turns OFF in s507).
Ohara discloses shifting a power state of the image communication apparatus from the first power state to the second power state based on a condition. However Ohara does not disclose shifting a power state of the image communication apparatus from the first power state to the second power state based on a lapse of a predetermined time
        Koizumi discloses shifting a power state of the image communication apparatus from the first power state to the second power state based on a lapse of a predetermined time (column 4, lines 59-67; column 5, lines 1-27; shifting from regular 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ohara as taught by Koizumi to provide shifting of power state based on measured time of inactivity.
        The motivation to combine the references is to provide reduction in power consumption by transitioning to power saving mode based on detection of lack of activity such as by detecting whether there are incoming signals or by detection of user action such as document loading or pressing of buttons for preset period of time (column 4, lines 49-67).




       Regarding claim 2, Ohara discloses the image communication apparatus according to claim 1, wherein the power controller shifts the power state of the image communication apparatus from the first power state to the second power state while the ringing device is set to ring when receiving fax data (paragraph 53, 71-73; when in step s502 it is determined “not necessary to supply the off-hook voltage” the CPU 102 turns OFF power to intermittent operation control circuit 700, DC power supply circuit 710 and also powers off the SOC 101 (sleep state) in order to shift to second power state that uses less power; when in step s502 it is determined “not necessary to supply the off-hook voltage”, the system is set to RING (“ringing is allowed”) by connecting telephone 



       Regarding claim 4, Ohara discloses the image communication apparatus according to claim 1, wherein the power controller does not shift the power state of the image communication apparatus from the first power state to the second power state while the ringing device is set to not ring when receiving fax data (paragraph 48, 50-51, 53, 71; when it is determined “necessary to supply the off-hook voltage” in s502 and the setting is already performed in s503 (first power state), system does not shift to second power state (wherein the intermittent signal generation circuit 702 and the DC power supply circuit 710 are powered OFF) but instead shifts to a different power state wherein intermittent operation control circuit is turned ON and DC Power Supply circuit is turned ON (default operating state is intermittent operation mode is ON) and SOC 101 turns OFF in s507) based on a condition (paragraph 48). Further Koizumi 

       Regarding claim 11, see rejection of claim 1.
       Regarding claim 12, see rejection of claim 2.
       Regarding claim 14, see rejection of claim 4.



Claim 5, 7-8, 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20180091675 to Ohara further in view of US Patent No. 5909488 to Koizumi further in view of further in view of JP 2016100810 to Ishida.
         Regarding claim 5, Ohara discloses the power controller shifts the power state of the image communication apparatus from the first power state to the second power state while the ringing device is set to when receiving fax data (paragraph 53, 71-73; when in step s502 it is determined “not necessary to supply the off-hook voltage” the CPU 102 turns OFF power to intermittent operation control circuit 700, DC power supply circuit 710 and also powers off the SOC 101 (sleep state) in order to shift to second power state that uses less power; when in step s502 it is determined “not necessary to supply the off-hook voltage”, the system is set to RING (“ringing is allowed”) by 
Further Koizumi discloses shifting power state based on the lapse of the predetermined time (column 4, lines 59-67; column 5, lines 1-27; shifting from regular standby (see Fig. 3a) (first power state) to ESS energy saving mode (second power state) based on lapse of predetermined period). 
However Ohara in view of Koizumi does not disclose the image communication apparatus according to claim 1, wherein:
the controller further sets a reception mode relating to operation when there is an incoming signal from a telephone line, the reception mode includes an automatic mode for automatically performing a reception operation without intermediation of a user operation, a manual mode for performing a reception operation via a user operation, and a switching mode for performing a reception operation by switching between fax communication and telephone communication.
       Ishida discloses the controller further sets a reception mode relating to operation when there is an incoming signal from a telephone line (paragraph 28, 31, 32, 47; reception mode can be set on operation panel 1 by user and then set by the control unit 4 for incoming signals via the telephone line 400), the reception mode includes an automatic mode for automatically performing a reception operation without intermediation of a user operation, a manual mode for performing a reception operation via a user operation, and a switching mode for performing a reception operation 

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ohara in view of Koizumi as taught by Ishida to provide different options for handling incoming call signals including options to let the device automatically route the incoming signal based on telephone signal or fax signal.
        The motivation to combine the references is to control the power mode based on user selection such that during disconnection not caused by the user the device will not automatically power off but provide option for the user to select power saving mode such that upon return the data communication is available for the user to use (paragraph 9, 13, 55).













       Regarding claim 7, Koizumi discloses the image communication apparatus according to claim 5, further comprising a switching device that:
switches to supply power from a public line to a network control device inside the image communication apparatus for supplying power to the ringing device while the ringing device is set to ring when receiving fax data; and switches to not supply power from the public line to the network control device while the ringing device is set to not ring when receiving fax data (column 7, lines 37-67; column 8, lines 1-29; when the non-ringing is set to OFF (set to ring) in step s3 and following that the switch 50 is OFF to disconnect power to the NCU; power from line 10 powers the NCU; column 7, lines 37-67; column 8, lines 1-29; when the non-ringing is set to ON (set NOT to ring) in step s3 and following that the switch 50 is ON in s5 to connect power to the NCU from the power supply 5 inside (NOT from public line); column 6, lines 30-41; fax data reception in step 118).








       Regarding claim 8, Ohara discloses the image communication apparatus according to claim 7, wherein:
the image communication apparatus is operable in a third power state with a lower power consumption than the first power state and a higher power consumption than the second power state (paragraph 53, 71-74; third power state is when it is determined YES in s502 (NOT necessary to supply off-hook voltage) and it goes into a state in steps s508, s809 wherein CPU 102 turns OFF power to intermittent operation control circuit 700, DC power supply circuit 710 and SOC 101 is ON and stays in this third state until it goes to second power state in step s806-s507 wherein additionally SOC 101 turns OFF; third power state is lower than first power state in step s501 since CPU 102 turns OFF power to intermittent operation control circuit 700, DC power supply circuit 710 in steps s508, s809 and third power state is higher consumption than second power state since in third power state the SOC 101 is still turned ON compared to SOC 101 being OFF in second power state in steps s806, s507 in addition to turning OFF power to intermittent operation control circuit 700, DC power supply circuit 710), and
the power controller shifts the power state of the image communication apparatus from the first power state to the third power state based on condition while the ringing device is set to ring when receiving fax data (paragraph 47-48, 53, 71-73; in s501 the system determines if a condition is satisfied for entering the third power state in s508, s809; when in step s502 it is determined “not necessary to supply the off-hook voltage”, 


          Regarding claim 15, see rejection of claim 5.

        Regarding claim 17, see rejection of claim 7.

       Regarding claim 18, see rejection of claim 8.


5.	Claim 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20180091675 to Ohara further in view of US Patent No. 5909488 to Koizumi further in view of further in view of JP 2016100810 to Ishida further in view of US Patent No. 6266159 to Otsuka.
       Regarding claim 6, Ohara in view of Koizumi further in view of Ishida does not disclose the image communication apparatus according to claim 5, wherein, in a case where the reception mode is the manual mode, the power controller shifts the power state of the image communication apparatus from the first power state to the 
       Otsuka discloses wherein, in a case where the reception mode is the manual mode (column 11, lines 25-40; column 16, lines 17-35; column 17, lines 62-67; column 18, lines 1-5; in the manual mode, regardless of message box setting that sets the ringing to ON/OFF, the phone rings), the power controller shifts the power state of the image communication apparatus from the first power state to the second power state regardless of whether or not the ringing device is set to ring (column 17, lines 62-67; column 18, lines 1-5; in the manual mode, regardless of message box setting that sets the ringing to ON/OFF, the phone rings; column 23, lines 10-19; when in manual mode (wherein message box setting (ring setting) is ignored), the device 101 goes from receiving operation (first power state) to sleep (second power state) when there is no reception activity) when receiving fax data (column 12, lines 56-67; fax data reception).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ohara in view of Koizumi further in view of Ishida as taught by Otsuka to provide switching to power saving mode during manual mode reception operation.
        The motivation to combine the references is to provide secure storage of received fax data in message box even when the user answers the ringing phone in the manual mode (column 2, lines 1-15; column 6, lines 45-54; column 8, lines 1-32).



.









Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20180091675 to Ohara further in view of US Patent No. 5909488 to Koizumi further in view of further in view of JP 2016100810 to Ishida further in view of US Patent Application Publication Pub. No. US 20180091675 to Ohara (first embodiment).

       Regarding claim 9, Ohara (second embodiment) in view of Koizumi further in view of Ishida does not disclose wherein the image communication apparatus according to claim 5, wherein the controller outputs a pseudo call signal to the ringing device based on a predetermined incoming signal from the external device while the ringing device is set to not ring when receiving fax data.
        Ohara (first embodiment) discloses wherein the controller outputs a pseudo call signal to the ringing device based on a predetermined incoming signal from the external 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ohara in view of Koizumi further in view of Ishida as taught by Ohara(first embodiment) to provide pseudo ringing operation based on the receiving incoming call signal.
        The motivation to combine the references is to inform the user of incoming telephone call when the mode is set for no ringing and if incoming signal is related to telephone call instead of fax reception process (paragraph 2, 31).


       Regarding claim 19, see rejection of claim 9.


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20170070630 to Kozuka in view of US Patent Application Publication Pub. No. US 20180091675 to Ohara.
       Regarding claim 22, Kozuka discloses an image communication apparatus operable to receive a signal from an external device (paragraph 28, 32, 36; MFP 101 
      a ringing device that rings (paragraph 41; telephone 102 rings);
      a controller, including one or more processors, that sets the ringing device to ring or not ring when receiving fax data from the external device (paragraph 30, 35; controller 201 includes CPU 333 processor; paragraph 59; CPU 333 set either non-ringing mode or ringing mode for the telephone; paragraph 48; fax incoming signal (fax data reception) causes telephone to ring), and 
     a power controller that (paragraph 36, 53; interrupt determination unit 310 controls power by outputting power signal 209):
      reduces power supply to the controller based on a predetermined condition while the ringing device is set to ring when receiving fax data (paragraph 40, 49-53; when control unit 301 of controller 201 transits to power saving mode, the interrupt determination unit 310 controls power by outputting power signal 209 to turn off power to the control unit 301 of controller 201; when power is OFF to the control unit 301 this will reduce power supply to the controller 201 that includes control unit 301; system transits to power saving mode when in s501 the condition of NO jobs occur for period of time; in s605 it is set to ringing mode;  paragraph 48; fax incoming signal (fax data reception) causes telephone to ring).
However Kozuka does not disclose wherein the controller outputs a calling signal to the ringing device; the power controller that does not reduce the power supply to the controller based on the predetermined condition while the ringing device is set to not ring when receiving fax data.
intermittent operation control circuit 140 combined with the pseudo-signal circuit 137 (controller) includes sub-CPU and can generate a pseudo-CI signal (calling signal) for ringing the telephone); the power controller that does not reduce the power supply to the controller based on the predetermined condition while the ringing device is set to not ring when receiving fax data (paragraph 47-48, 50, 52; CPU 102 controls power to the intermittent operation control circuit 140/pseudo-signal circuit 137 (controller); paragraph 48, 50-51, 53, 71; when condition is satisfied in s501, it is determined whether it is “necessary to supply the off-hook voltage” in s502; when it is “necessary to supply the off-hook voltage” in s502, the system is set for no-ringing and the CPU 102 maintains power ON of the intermittent operation control circuit 140/pseudo-signal circuit 137 (controller) and does not reduce power (turn off) to the intermittent operation control circuit 140/pseudo-signal circuit 137 (controller); paragraph 22, 49; facsimile apparatus can receive fax data and store in memory 103).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kozuka as taught by Ohara to provide power control when the device is set to NOT ring during power saving mode.
        The motivation to combine the references is to provide reduced power consumption in the non-ringing mode by allowing the controller to go to sleep and letting the pseudo generating circuit to control the off-hook voltage generation by itself during the sleep mode (paragraph 51-54).



Claim 23, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20170070630 to Kozuka in view of US Patent Application Publication Pub. No. US 20180091675 to Ohara further in view of further in view of JP 2016100810 to Ishida.

       Regarding claim 23, Ohara discloses the image communication apparatus according to claim 22, wherein: the power controller reduces the power supply to the controller based on the predetermined condition while the ringing device is set to ring when receiving fax data (paragraph 48, 52-53, 71-73; in s501 the system determines if a condition is satisfied for going to step s502; when in step s502 it is determined “not necessary to supply the off-hook voltage” the CPU 102 (power controller) turns OFF power to intermittent operation control circuit 140/pseudo-signal circuit 137 (controller) so as to reduce power to the intermittent operation control circuit 140/pseudo-signal circuit 137 (controller); when in step s502 it is determined “not necessary to supply the off-hook voltage”, the system is set to RING (“ringing is allowed”) by connecting telephone 121 to the line 116 for fax reception; paragraph 22, 49; facsimile apparatus can receive fax data and store in memory 103), in a case where the reception mode is the automatic mode or the switching mode (paragraph 49; fax device can be operating in automatic or FAX/TEL switching mode).

         Ishida discloses wherein the controller further sets a reception mode relating to operation when there is an incoming signal from a telephone line (paragraph 28, 31, 32, 47; reception mode can be set on operation panel 1 by user and then set by the control unit 4 for incoming signals via the telephone line 400), the reception mode includes an automatic mode for automatically performing a reception operation without intermediation of a user operation, a manual mode for performing a reception operation via a user operation, and a switching mode for performing a reception operation by switching between fax communication and telephone communication (paragraph 47-50; reception mode include automatic reception mode, manual reception mode, and automatic switching mode for switching between fax and telephone).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kozuka in view of Ohara as taught by Ishida to provide different options for handling incoming call signals including options to let the device automatically route the incoming signal based on telephone signal or fax signal.




       Regarding claim 25, Kozuka discloses the image communication apparatus according to claim 23, further comprising a switching device that:
switches to supply power from a public line to a network control device inside the image communication apparatus for supplying power to the ringing device while the ringing device is set to ring (paragraph 28, 38, 44, 68; when set to ring, power is supplied from line 106 via switch equipment 103 to the H-relay 314 (network control device) (switch 320 off) which supplies power to the telephone 102 to ring); and
switches to not supply power from the public line to the network control device while the ringing device is set to not ring when receiving fax data (paragraph 28, 38, 44, 68; when set NO to ring, power is supplied from telephone power supply 315 to the H-relay 314 (network control device) (switch 320 ON) which supplies power to the telephone 102) when receiving fax data (paragraph 48; fax incoming signal (fax data reception)).






       Regarding claim 27, Ohara discloses the image communication apparatus according to claim 23, wherein the controller outputs a pseudo call signal to the ringing device based on a predetermined incoming signal from the external device while the ringing device is set to not ring (paragraph 2, 28-31, 38-39; fax device set to incoming call reception with no ringing when disconnected from line; pseudo circuit 137 generates pseudo signal and outputs it to the telephone 121 to ring when incoming CI signal is detected from external device when disconnected from line (set not to ring)) when receiving fax data (paragraph 2, 22, 27-28; fax data reception).




Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20170070630 to Kozuka in view of US Patent Application Publication Pub. No. US 20180091675 to Ohara further in view of further in view of JP 2016100810 to Ishida further in view of US Patent No. 6266159 to Otsuka.
       Regarding claim 24, Kozuka discloses the image communication apparatus according to claim 23, wherein, the power controller reduces the power supply to the controller based on the predetermined condition (paragraph 40, 49-53; when control unit 
       Otsuka discloses wherein in a case where the reception mode is the manual mode (column 11, lines 25-40; column 16, lines 17-35; column 17, lines 62-67; column 18, lines 1-5; in the manual mode, regardless of message box setting that sets the ringing to ON/OFF, the phone rings), the power controller reduces the power supply to the controller regardless of whether the ringing device is set to ring or not ring (column 17, lines 62-67; column 18, lines 1-5; in the manual mode, regardless of message box setting that sets the ringing to ON/OFF, the phone rings; column 4, lines 55-62; column 23, lines 10-19; when in manual mode (wherein message box setting (ring setting) is ignored), the base 101 including CPU (controller) goes from receiving operation to sleep mode (reduced power supply) wherein base 101 has reduced power supply when there is no reception activity) when receiving fax data (column 12, lines 56-67; fax data reception).

Kozuka in view of Ohara in view of Ishida as taught by Otsuka to provide switching to power saving mode during manual mode reception operation.
        The motivation to combine the references is to provide secure storage of received fax data in message box even when the user answers the ringing phone in the manual mode (column 2, lines 1-15; column 6, lines 45-54; column 8, lines 1-32).





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beniyam Menberu whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday 10AM-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

02/26/2021